KLEIN, J.
This is an appeal from an‘ order suppressing cocaine which the defendant dropped while running from the police. Although the police did not have reasonable suspicion to stop the defendant, there is no evidence to support the only basis for suppression, that the illegal stop occurred before the drop. Because the stop did not occur until the police caught up with defendant, after he dropped the cocaine, the seizure of the cocaine was lawful. California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991); Johnson v. State, 640 So.2d 136 (Fla. 4th DCA 1994).

Reversed.

WARNER and HAZOURI, JJ., concur.